             Case 1:20-cv-01919-RMM Document 15 Filed 06/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
HARRY BUTLER,                                    )
                                                 )
Plaintiff,                                       )
                                                 )
v.                                               ) Civil Action No. 20-1919 (RMM)
                                                 )
ANDREW M. SAUL,                                  )
                                                 )
Defendant.                                       )
                                                 )


                          MEMORANDUM OPINION AND ORDER

        Plaintiff Harry Butler (“Plaintiff” or “Mr. Butler”) seeks reversal of a decision by the

Commissioner of the Social Security Administration in which an Administrative Law Judge

(“ALJ”) denied Mr. Butler’s application for disability insurance benefits and supplemental

security income. See Compl., ECF No. 1. Upon written consent of the parties, this case was

referred to the undersigned for all purposes. See Apr. 12, 2021 Min. Order.

        On May 12, 2021, Mr. Butler moved for judgment of reversal (“Motion for Judgment of

Reversal”). See Pl.’s Mot. J. Reversal, ECF No. 14. On May 27, 2021, Defendant Andrew M.

Saul (“Commissioner”) moved, with Mr. Butler’s consent, for entry of judgment that reverses the

Commissioner’s final decision and remands this matter for further administrative proceedings,

pursuant to sentence four of 42 U.S.C. § 405(g) (“Motion to Remand”). See Def’s Mot. Remand,

ECF No. 15. Upon remand, the parties agree that the ALJ should (1) further develop the record,

if necessary, (2) offer Mr. Butler an opportunity for another hearing, and (3) issue a new

decision. See id. at 1.
           Case 1:20-cv-01919-RMM Document 15 Filed 06/09/21 Page 2 of 2




       Under sentence four of 42 U.S.C. § 405(g), the Court has the power “to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner, with or without remanding the cause for a hearing.” Shalala v. Schaefer,

509 U.S. 292, 296 n.1 (1993). Having considered the parties’ submissions,1 the relevant case

law and statutory provisions, and the record of this case as a whole, the Court GRANTS the

Commissioner’s Motion to Remand. The final decision of the Commissioner is reversed, and

this matter is remanded to the Commissioner for further proceedings, pursuant to sentence four

of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). Further, given this order

granting the Commissioner’s Motion to Remand, the Court DENIES AS MOOT Plaintiff’s

Motion for Judgment of Reversal.



        06/09/2021
Date: _____________                                  Signed: ____________________




       1
           Pl.’s Mot. J. Reversal; Def.’s Mot. Remand.


                                                 2
